Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 8/21/19 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant has cited an excessive number of references within the Information Disclosure Statements. Applicant is kindly reminded of their duty of disclosure, and that burying a material reference can be considered inequitable conduct. In order to avoid the appearance of burying a material reference, the Applicant is asked to comply with MPEP 2004, item 13 which states "It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 35 and 46 are objected to because of the following informalities: The claims should refer to identical elements with identical terms, such as “staying area” vs “staging area” vs “housing area” and “drying device” vs “drying apparatus,” etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 42, 44, and 46-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 42, the phrase “a resonant frequency of the drying device” is unclear since applicant does not further define any resonant frequency of the drying device within the disclosure, and a drying device in general is not inherently know to comprise a basic resonant frequency.
	Regarding claim 44, it is unclear whether the plurality of fan members are a plurality of the fan member recited in claim 35 or alternate/additional fan members. Furthermore, the phrase “the pivot axes” lacks antecedent basis.
Regarding claim 47, there are numerous antecedent basis issues recited throughout with reference to dependency to claim 35 and the elements that are already recited in claim 35.
	Further regarding claim 47, the phrases “and/or” are indefinite with regards to the metes and bounds of the claim.
	Further regarding claim 47, lines 31-33 are unclear with regards to the limitations reciting “the length of the fan member extending to the pivot axis,” where applicant’s disclosure appears to describe each fan member extending from the pivot axis. Claim 46 recites similar issues.
	The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 35-36, 38-41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Danno FR2693628 in view of Koozer US 5,036,797.

Regarding claim 35, Danno teaches a poultry housing device comprising: 
a staying area for the poultry (2 figure 1); 
a collection device located below the staging area with a collection surface for poultry droppings (4); and 
but does not specify a drying device adapted to dry the poultry droppings on the collection device and comprising a fan member pivotally mounted about a pivot axis oriented at an angle of 45-90° to the collection surface; wherein the drying apparatus comprises a driving device adapted to impart a rotational movement to the fan member about the pivot axis, and wherein the rotational movement is a reciprocal pivotal movement about the pivot axis.
Koozer; however, does teach a drying device adapted to dry the poultry droppings on the collection device and comprising a fan member pivotally mounted about a pivot axis oriented at an angle of 45-90° to the collection surface (15’ figure 2); wherein the drying apparatus comprises a driving device adapted to impart a rotational movement to the fan member about the pivot axis (as shown). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a fan system, in order to better circulate the air and increase air quality within the poultry housing; etc.
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide wherein the rotational movement is a reciprocal pivotal movement about the pivot axis, in order to provide further abrupt desired air flow for air circulation; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 36, the references teach the poultry housing device of claim 35, wherein Koozer further teaches the fan member has a fan surface which runs parallel to the pivot axis or perpendicular to the collecting surface, and wherein the fan member is formed by a fan surface which runs parallel to the pivot axis or perpendicular to the collecting surface (as shown in figure 2).

Regarding claim 38, the references teach the poultry housing device according to claim 35, wherein Koozer further teaches the fan member comprises a first plate-shaped element extending from the pivot axis in a first radial longitudinal direction (as shown in figure 2).

Regarding claim 39, the references further teach the poultry housing device according to claim 38, wherein Koozer further teaches the fan member comprises a second plate-shaped element extending from the pivot axis in a second radial longitudinal direction extending from the pivot axis in the opposite direction to the first radial longitudinal direction (as shown in figure 2).

Regarding claim 40, the references teach the poultry housing device according to claim 39, but do not specify wherein at least the first plate-shaped element comprises and is formed from an elastomeric material.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the element in such material, in order to enhance desired air flow directions; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 41, the references teach the poultry housing device according to claim 38, but do not specify wherein the first plate-shaped element has an elastic deformability such that the first plate-shaped element deforms elastically when driven by the drive device.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the element in such material, in order to enhance desired air flow directions; since it 

Regarding claim 44, the references teach the poultry housing device according to claim 35, wherein Danno further teaches the staying area extends in a row along a longitudinal direction (inherently understood to those with ordinary skill in the art in figure 1) and Koozer further teaches the drying device comprises a plurality of fan members each pivotally mounted about a pivot axis associated with each fan member (such as the blades as shown in figure 2), the pivot axes being oriented at an angle of 45-90° with respect to the staying area (as previously described); and spaced from each other in the longitudinal direction (figure 3 showing a plurality of fans distributed along the length of the housing system).

Regarding claim 45, the references teach the poultry housing device according to claim 35, wherein Koozer further teaches the drying device extends in the longitudinal direction (at least to a degree as previously described);
but does not specify and the collecting surface is formed by a conveying element extending in the longitudinal direction, wherein the collecting surface comprises an endless conveying run.
However, such conveying elements are extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such conveying functions, in order to efficiently move the droppings and avoid over collection of the droppings as extensive contamination to the air, etc.

Regarding claim 46, the references teach the poultry housing device according to claim 35, wherein: Danno further teaches the poultry housing area extends in a longitudinal direction and has a width perpendicular to the longitudinal direction (as inherently understood); Koozer further teaches the drive device drives the fan member into reciprocal motion over a predetermined pivot angle range (as previously described); 
but do not specify the length of the fan member extending radially to the pivot axis is greater than half the width of the poultry housing area; and the predetermined pivot angle range is selected such that 
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the length of the fan member at any various sizes, in order to accommodate desired air flow speeds, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any various ranges of rotation, in order to accommodate desired air flow speeds, etc.; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claims 37 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42 and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 35 and 37; especially the orientation of the pivot axis and the location of the drying device, etc. Claim 47 would be allowable for similar reasons, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644